                        IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO

ESTRELLA TENORIO,

       Plaintiff,

v.                                                                1:15-cv-00349-LF-WPL

SAN MIGUEL COUNTY DETENTION
CENTER, BOARD OF COMMISSIONERS OF
SAN MIGUEL COUNTY, WARDEN PATRICK
SNEDEKER, in his Individual and official
capacities, ANTONIO PADILLA, ELFIGO
SANDOVAL, JOEY ROMERO, and MATHEW
BORREGO, in their individual capacities,

       Defendants.

                      ORDER ON DEFENDANTS’ JOINT MOTION
                       FOR JUDGMENT AS A MATTER OF LAW

       THIS MATTER comes before the Court on Defendants Elfigo Sandoval, Joey Romero

and Mathew Borrego (collectively “Detention Officer Defendants”), and Defendants San Miguel

County Detention Center (“SMCDC”), Board of Commissioners of San Miguel County

(“County”), Warden Patrick Snedeker, and Antonio Padilla’s Joint Motion for Judgment as a

Matter of Law (Doc. 339). Plaintiff Estrella Tenorio orally opposed the motion. The Court

heard argument on the motion during trial and out of the jury’s presence on September 27, 2018.

For the reasons stated on the record, the Court GRANTS in part and DENIES in part

Defendants’ motion as follows:

       1.      The Court GRANTS the Defendants’ motion with respect to Plaintiff Estrella

               Tenorio’s state tort claim that the Detention Officer Defendants and Defendants

               Padilla, Snedeker, SMCDC, and the County failed to exercise reasonable care in

               maintaining and operating the premises of SMCDC as alleged in the third cause
     of action in the first amended complaint, and this claim is dismissed with

     prejudice;

2.   The Court DENIES the Defendants’ motion in all other respects.

IT IS SO ORDERED.




                                                  ______________________________
                                                  Laura Fashing
                                                  United States Magistrate Judge




                                      2
